Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered November 16, 1992, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s present contention that the admission of certain testimony was violative of the parent-child privilege is unpreserved for our review inasmuch as it was not cited as a ground for objection at trial (see, People v Harrell, 59 NY2d 620). In any event, we find no merit to the defendant’s argument. The circumstances which may give rise to a parent-*495child privilege, i.e., "when a minor, under arrest for a serious crime, seeks the guidance and advice of a parent in the unfriendly environs of a police precinct” (People v Harrell, 87 AD2d 21, 26, affd 59 NY2d 620, supra), were not present here (People v Edwards, 135 AD2d 556; see also, People v Tesh, 124 AD2d 843). Nor did defense counsel’s failure to raise this issue at trial render his assistance ineffective (see, e.g., People v Flores, 84 NY2d 184; People v Baldi, 54 NY2d 137).
The remarks by the prosecution in summation were fair comment on the evidence or constituted legitimate responses to the defense counsel’s summation (see, People v Galloway, 54 NY2d 396; see also, People v Ashwal, 39 NY2d 105).
Under the circumstances of this case, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.